Case 19-00135-mdc                 Doc 3   Filed 07/02/19 Entered 07/02/19 10:35:05                       Desc Main
                                          Document      Page 1 of 3

                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    In re                                                      CHAPTER 7

    WORLEY & OBETZ, INC., et al.,1                             Case No. 18-13774 (MDC)
                                                               (Jointly Administered)
                             Debtors.

    CHRISTINE C. SHUBERT, Chapter 7
    Trustee for the Estates of Worley & Obetz,
    Inc., et al.;
                          Plaintiff,                           Adv. No. 19-00135 (MDC)

                            vs.

    JAMES HAGGERTY, an individual; and
    JOSEPH HAGGERTY, an individual,

                            Defendants.



                                     CERTIFICATION OF SERVICE

JOSEPH G. DISTANISLAO, of full age, hereby certifies as follows:

            1.    I am a paralegal with the law firm of Fox Rothschild LLP, attorneys for Christine C.

Shubert, the Chapter 7 Trustee in the above captioned proceedings, and at all times during the service

of process was, not less that 18 years of age and not party to the matter concerning which service of

process was made.

            2.    I further certify that on June 28, 2019, I caused true and correct copies of the: (A)

Complaint of Christine C. Shubert, Chapter 7 Trustee (I) for Turnover of Property of the Debtors’

Estates Pursuant to 11 U.S.C. § 542; and (II) to Avoid and Recover Transfers Pursuant to 11 U.S.C.


1
  The Debtors in these cases, along with the last four digits of their federal tax identification numbers are (i) Worley
& Obetz, Inc. (6576) (Case No. 18-13774-REF); (ii) Americomfort, Inc. (7605) (Case No. 18-13775-REF); (iii)
RPHAC, Inc. (9625) (Case No. 18-13776-REF); (iv) Amerigreen Energy, Inc. (6284) (Case No. 18-13777-REF); (v)
Advance Air, Inc. (8111) (Case No. 18-13778-REF); (vi) Amerigreen Energy Brokers, LLC (2358) (Case No. 18-
13779-REF); (vii) Amerigreen Electricity, LLC (8977) (Case No. 18-13780-REF); (viii) Amerigreen Hedging
Services, LLC (8549) (Case No. 18-13781-REF); (ix) Amerigreen Lubricants, LLC (7489) (Case No. 18-13782-REF);
(x) Amerigreen Natural Gas, LLC (3222) (Case No. 18-13783-REF); and (xi) Amerigreen Propane, LLC (Case No.
18-13784-REF).




Active\98045892.v1-7/2/19
Case 19-00135-mdc            Doc 3    Filed 07/02/19 Entered 07/02/19 10:35:05              Desc Main
                                      Document      Page 2 of 3

§§ 544, 548 and 550 and Sections 5104 and 5105 of Pennsylvania’s Uniform Voidable Transactions

Act; and (II) Summons in an Adversary Proceeding to be served via: U.S.P.S. First Class Mail, postage

pre-paid; U.S.P.S. Certified Mail/Return Receipt Requested; and Federal Express, Priority Overnight

Service, on the parties listed on the attached Service List.

         3.       I further certify that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are willfully false, I am subject to punishment.

                                                  /s/ Joseph G. DiStanislao
                                                 Joseph G. DiStanislao
                                                 Fox Rothschild LLP
                                                 2000 Market Street – 20th Floor
                                                 Philadelphia, PA 19103-3222
                                                 (215) 299-2000/Fax: (215) 299-2150
Dated: July 2, 2019                              jdistanislao@foxrothschild.com




                                                     2
Active\98045892.v1-7/2/19
Case 19-00135-mdc           Doc 3   Filed 07/02/19 Entered 07/02/19 10:35:05   Desc Main
                                    Document      Page 3 of 3


                                         Service List

James Haggerty                                    Joseph Haggerty
377 Pennsylvania Avenue                           362 Pennsylvania Avenue
Towanda, PA 18848                                 Towanda, PA 18848




Active\98045892.v1-7/2/19
